DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-08-08 (herein referred to as the Reply) where claim(s) 1-7, 12-16 are pending for consideration.
Information Disclosure Statement
The information disclosure statement filed  fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.


Election/Restrictions
Applicant's election to Invention 1 (Claims 1-7, 12-16) with traverse in the Reply is acknowledged.  The traversal is not found persuasive because:
	
The Reply argues that restriction failed to “establish that there is no disclosed relationship between the independent claims” as required by the definition of the term “independent.” However, a requirement of MPEP 803 is that “the inventions must be independent or distinct.” The argument fails to consider that restriction requirement is proper in that the inventions are distinct. 

Per MPEP 802.01:
II. RELATED BUT DISTINCT
Two or more inventions are related (i.e., not independent) if they are disclosed as connected in at least one of design (e.g., structure or method of manufacture), operation (e.g., function or method of use), or effect. Examples of related inventions include combination and part (subcombination) thereof, process and apparatus for its practice, process and product made, etc. In this definition the term related is used as an alternative for dependent in referring to inventions other than independent inventions.
Related inventions are distinct if the inventions as claimed are not connected in at least one of design, operation, or effect (e.g., can be made by, or used in, a materially different process) and wherein at least one invention is PATENTABLE (novel and nonobvious) OVER THE OTHER (though they may each be unpatentable over the prior art). See MPEP § 806.05(c) (combination and subcombination) and § 806.05(j) (related products or related processes) for examples of when a two-way test is required for distinctness.

The restriction was a subcombination type restriction, which as seen above, is an example of distinction. The restriction demonstrated in at least page 3 of the restriction that the inventions meet the criteria of “distinction” at least one invention is PATENTABLE (novel and nonobvious) OVER THE OTHER:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Consequently, even if the restriction requirement failed to establish that the inventions are not independent (i.e., no disclosed relationships between the independent claims) the restriction was proper with regards to the “distinct” criteria. The Reply fails to provide arguments that particularly point out why the inventions are not ‘distinct.’ 
Page 6 of the Reply recites:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The restriction requirement mailed 2022-01-06 was effectively replaced by the restriction requirement mailed 2022-06-06. In the interim, the Applicant changed the claims such that only claims 1-16 were pending at the time of the restriction requirement mailed 2022-06-06.
The Reply’s arguments refer to claims that are no longer pending (e.g., the claim set as 2022-06-06 does not have a total of 20 claims) at the time the Reply was submitted and the Reply is requesting rejoinder of claims that are now canceled. From the Examiner’s point of view, it appears the Applicant’s representative simply copied and pasted the arguments corresponding to the old restriction requirement (2022-01-06) and did not read/consider the provided rationale of the current restriction requirement (restriction requirement mailed 2022-06-06). 
The one argument that so happened to be applicable to both restriction requirements was “Even if the claims are classified under two separate classifications, no great burden would be imposed on the Office because examiners routinely search in separate classifications.” The logic of this argument is effectively “something performed routinely must not be a great burden.” First, the Reply fails to substantiate or prove this preposition (that routine acts cannot, by definition, be a great burden) and second, this logic is improper. Using the Reply’s own logic, no great burden would be imposed on a patent attorney if additional unbillable, voluntary overtime was required because patent attorneys routinely works unbillable, voluntary overtime hours.
The fact that an action is performed routinely does not negate the possibility that the action is burdensome. The argument fails to consider that “Examiners are routinely inflicted with serious and undue burden because they routinely search in separate classifications.”
In summary, the first half of the arguments is relevant to the “independent” criteria, however the criteria relied upon in the restriction requirement was based on the “distinction” criteria (i.e., Reply argued against the wrong criteria) and the second half the arguments were essential copied from an old response but (1) was not updated to consider the new parameters of the most recent requirement (2) and had unpersuasive/improper logic.
 Consequently, the arguments are not persuasive. The requirement is still deemed proper and is therefore made FINAL.

35 USC §112(f) - Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f). 
The identified claim limitation(s) is/are: 
Claim(s) 1
	a data collection apparatus;
		generic holder: a data collection apparatus
		functional language:  receiving backscatter response message, transmitting wake-up signal

Claim(s) 12
	a data collection apparatus through the communication module
		generic holder: a data collection apparatus
		functional language:  receiving backscatter response message, transmitting wake-up signal


35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 1, 12 and 2-7, 13-16
The independent claims recite:
transmitting a backscatter response message to the data collection apparatus based on
a reception time of a contention signal received from the data collection apparatus in the set receiving window period, in the window setting period;
	
Due to the run-on sentence nature of the limitation, it is unclear as to how to the limitation should be interpreted. Particularly as to what element the phrase “in the window setting period” is being applied to. Is “in the window setting period” being applied to “transmitting a backscatter response message,” “a reception time of a contention signal,” or “in the set receiving window period”?
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.
Claim(s) 4, 15
The claim(s) recite variants of:
wherein in the transmitting of the backscatter response message, the reception time of the contention signal is measured through a clock operation in the receiving window period divided by the same interval or an arbitrary interval, and 

With regards to “the same interval” is unclear as to which two intervals are being compared such that the “same” condition is satisfied. The indefiniteness is due in part that no preciously cited “an interval.”
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Claim(s) 2, 13
With regards to the element(s)
	a beacon signal
a window setting period
The claims recite at least two citations of “a [element]” - either within the claim(s) itself or in a claim in which the claim(s) depend from. Consequently, when subsequent citation of “a [element]” is used, it is unclear if said subsequent citations are referring to a previous introduced element or is attempting to introduce a new, distinct element. 
Furthermore, when subsequent citations of "the [element]" are recited, it is unclear which particular “a [element]” (since there at least two previously introduced similarly named elements) is being referring to.
Claim(s) 3, 14
With regards to the element(s)
	a contention signal
The claims recite at least two citations of “a [element]” - either within the claim(s) itself or in a claim in which the claim(s) depend from. Consequently, when subsequent citation of “a [element]” is used, it is unclear if said subsequent citations are referring to a previous introduced element or is attempting to introduce a new, distinct element. 
Furthermore, when subsequent citations of "the [element]" are recited, it is unclear which particular “a [element]” (since there at least two previously introduced similarly named elements) is being referring to.


Relevant Cited References
LEE - US20180331966 teaches an apparatus and a method for scheduling contention-based data transmission in a network system including an access point (AP) and a plurality of terminals. The method includes determining a contention window (CW) size based on the number of terminals connected to the access point, and transmitting information about the contention window size to any one of the plurality of terminals. A backoff value is random or deterministic based on the contention window size.
MIN - KR20150070636 teaches transmitting a response frame within a contention offset  duration.
AHN - US20190028967 teaches station for transmitting an awake frame including determining a time to start channel contention for the transmission based on at least one of information indicating a time to start the channel contention procedure, a timestamp at which the wake-up frame is received (similar to the claimed “a reception time of a contention signal”), and a wake-up delay.
Pratt - US20040198233 teaches backscatter communication device wake-up methods.
Kranz - US20050024187 teaches backscatter communication device wake-up methods.


Examiner’s Notes
Interpretation of Claimed Terms
backscatter response message
contention signal
A broadest reasonable interpretation of the terms are given in light of the Specification. The Specification at para 0052 (US Pub) recites:
[0052] Meanwhile, the data collection apparatus 120 transmits a contention signal to the wake-up radio terminals 110 at arbitrary time intervals in the window setting period. The contention signal is a signal for inducing the backscatter contention of the wake-up radio terminals 110, and the wake-up radio terminals 110 receiving the contention signal needs to transmit a backscatter response message through the backscatter. Specifically, the wake-up radio terminal 110 divides the set receiving window period into equal or random intervals according to a preset value. The wake-up radio terminal 110 transmits a backscatter response message to the data collection apparatus 120 as a backscatter by setting a back-off value corresponding to the receiving window period divided according to the contention signal reception time. Here, the back-off value represents a backscatter back-off value. As a result, the wake-up radio terminal 110 may perform low-power channel contention. When a secondary receiver of the wake-up radio terminal 110 is used as a backscatter manner, energy consumption of the wake-up radio terminal 110 may be reduced through a non-power operation in which communication is performed by reflecting an external signal. 

Consequently, the Examiner has interpreted the claimed “backscatter response message” to be a message that is in response to a contention signal and that is transmitted as a backscatter. The Examiner has interpreted the claimed “contention signal” as a signal for inducing backscatter contention for wake-up terminals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415